             Case 1:19-cv-01681-AWI-JDP Document 28 Filed 09/09/20 Page 1 of 2



 1

 2
                                       UNITED STATES DISTRICT COURT
 3
                                     EASTERN DISTRICT OF CALIFORNIA
 4

 5   ENID MARIE FLORES,                               1:19-cv-01681-AWI-JDP
 6                                                    ORDER ADOPTING FINDINGS AND
                     Plaintiff,                       RECOMMENDATIONS, ORDER
 7                                                    DISMISSING CASE, and ORDER DENYING
            vs.                                       PENDING MOTIONS AS MOOT
 8
     CALIFORNIA CORRECTIONAL                          (Doc. Nos. 14, 16, 18, 19, 21, 22, 25)
 9   WOMEN’S FACILITY, et al.,
10                  Defendants.
11

12
              Enid Marie Flores (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
13
     with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
14
     States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
15
              On June 12, 2020, the Magistrate Judge entered findings and recommendations,
16
     recommending that this case be dismissed as frivolous because it is duplicative of another active
17
     case. (Doc. No. 22.) On June 29, 2020, plaintiff filed objections. (Doc. No. 26.)
18
              In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
19
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
20
     court finds the findings and recommendations to be supported by the record and proper analysis.
21
     This case is improperly duplicative of Case No. 1:19-cv1509 NONE JLT, which makes dismissal
22
     appropriate.1 See Adams v. California Dept. of Health Services, 487 F.3d 684, 688 (9th Cir.
23
     2007). Additionally, there are several motions that remain pending. With the dismissal of this
24
     case pursuant, these pending motions will all be denied as moot.
25

26

27                     1
                          The Findings and Recommendation classified this case as “frivolous” because it was
     duplicative of an earlier filed case. However, the Court respectfully disagrees that the case is “frivolous.” The
28   case is merely duplicative and thus, subject to dismissal. Therefore, the Court will not adopt the conclusion that
     his case is “frivolous.”

                                                              1
           Case 1:19-cv-01681-AWI-JDP Document 28 Filed 09/09/20 Page 2 of 2



 1                                              ORDER
 2         Accordingly, IT IS HEREBY ORDERED that:
 3         1.    The findings and recommendations entered by the Magistrate Judge on June 12,
 4               2020 (Doc. No. 22) are ADOPTED as discussed above;
 5         2.    This case is DISMISSED as improperly duplicative of Case No. 1:19-cv-1509
 6               NONE JLT;
 7         3.    All pending motions (Doc. Nos. 14, 16, 18, 19, 21, and 25) are DENIED as moot;
 8               and
 9         4.    The Clerk is directed to close this case.
10
     IT IS SO ORDERED.
11

12   Dated: September 9, 2020
                                               SENIOR DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
